Citation Nr: 0606479	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her sons


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran was missing from November 1944 to March 1945, had 
recognized Philippine Guerilla service from March 1945 to 
April 1945, and had service with the regular Philippine Army 
from April 1945 to March 1946.  The appellant seeks benefits 
as the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied service connection 
for the veteran's cause of death.  In June 2005, the veteran 
testified before the Board at a travel board hearing that was 
held at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  Many years after service, the veteran developed 
hypertension, and a strangulated inguinal hernia, and 
sustained a cerebrovascular accident, from which he died in 
February 1989.  These conditions were not caused by any 
incident of service.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  The 
veteran's inguinal hernia is not a condition subject to the 
provisions allowing service connection on a presumptive 
basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

The veteran died in February 1989.  A February 1989 death 
certificate listed his cause of death as cerebrovascular 
accident (CVA), secondary to hypertension.  A strangulated 
inguinal hernia was listed as another significant condition 
contributing to death.

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the various 
conditions contributing to his death, CVA, hypertension, and 
strangulated inguinal hernia, were the result of his active 
service and that she is therefore entitled to service 
connection for the cause of his death.  She alleges that 
these conditions were manifested by symptoms including body 
aches, chest pain, weakness, and numbness shortly after his 
separation from service.  The evidence of record does not 
show that the veteran had hypertension, a strangulated 
inguinal hernia, or a CVA or related symptoms while in 
recognized service or within any applicable presumptive 
period following his service.

The first evidence of treatment for any of the above 
conditions is dated many years after the veteran's separation 
from service.  Records from the Mlang District Hospital 
indicate that the veteran was admitted to the hospital, for a 
period from November 10, 1987, to December 4, 1987, for 
surgical repair of an incarcerated bilateral inguinal hernia.  
These records demonstrate that the veteran was hypertensive 
at that time.  A July 1988 letter from Rodolfo J. Cabrera, 
M.D., stated that he had been treating the veteran for 
rheumatoid arthritis, hypertension, anemia, and edema for the 
past 20 years.  He noted that the veteran had related these 
conditions to his service; specifically, to excessive hard 
labor and exposure to extreme temperatures.  Dr. Cabrera did 
not state when hypertension or the other disorders were first 
diagnosed.  An August 1988 letter from Ildefonso R. 
Maglasang, M.D., the physician who performed the hernia 
surgery, stated that the veteran had reported that he had had 
the hernia for the past 40 years.  There are no further 
available records of treatment.  The Board notes that even 
assuming arguendo that the veteran's hypertension was first 
diagnosed 20 years prior to the July 1988 letter from Dr. 
Cabrera, the diagnoses of hypertension and an incarcerated 
bilateral inguinal hernia were made many years after his 
separation from service.  Accordingly, entitlement to service 
connection for the cause of the veteran's death on a 
presumptive basis is not warranted in this instance because 
cardiovascular disease was shown within the applicable 
presumptive period following his separation from service.  
See 38 C.F.R. § 3.309.  The Board now turns to the issue of 
whether service connection for the cause of the veteran's 
death is warranted based on direct causation.

The veteran's service medical records do not show that he 
developed heart disease, a CVA, or an inguinal hernia during 
service, nor is there medical evidence of these diseases for 
more than 20 years after separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

In support of her claim, the appellant submitted an undated 
letter from Jimmy L. Ragual, M.D.  The Board notes that it 
does not appear from this letter that Dr. Ragual treated the 
veteran.  In this letter, Dr. Ragual indicated that a review 
of the veteran's records, including a July 1988 letter, 
reflected that the veteran had suffered a deterioration of 
his health for more than 20 years before his death.  
Dr. Ragual opined that these debilitating conditions might 
have already been developing at the time the veteran was in 
active service, and most probably would have been due to his 
stressful and heavy assignments during duty.  Dr. Ragual also 
indicated that the appellant had described to him the various 
medical complaints the veteran had in the years following his 
discharge from service, including general body pains, 
weakness, and numbness.  The appellant reported that the 
veteran for the most part did not seek medical attention for 
these conditions due to poverty.  Dr. Ragual also opined that 
the veteran's hypertension might have been acquired due to 
his service.  Dr. Ragual suggested that although the veteran 
was not shown to have had any disabilities while in service, 
this did not necessarily signify that he was in good 
condition at that time.  The absence of outward symptoms may 
have meant that his condition had not yet fully manifested.  
With regard to the inguinal hernia, Dr. Ragual stated that 
such a disability may be acquired through the carrying of 
heavy objects.  The veteran's military service records 
demonstrated that he may have had some laborious tasks.  He 
stated that the veteran's hernia was not discovered until 
later because of "non-incarceration," and that this means 
that it could possibly have been correlated to his military 
service.  Based upon the above, Dr. Ragual concluded that it 
was "highly reasonable and justifiable" to consider that 
the veteran's various health conditions leading to his death 
were acquired and developed, or aggravated by his military 
service.

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
 
Here, the Board finds Dr. Ragual's opinion to be of little 
probative value.  Because he did not treat the veteran 
himself, Dr. Ragual had no personal knowledge of the 
veteran's conditions.  Additionally, while Dr. Ragual has 
expressed a belief that the veteran's cardiovascular and 
other problems were related to his service, this appears to 
have been based upon a history provided by the appellant.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  These 
factors lessen the probative value of the opinion.  
Regardless, the Board finds Dr. Ragual's opinion stating that 
it was possible that the veteran's various disabilities were 
related to service to be too speculative to warrant service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of a claimed disorder or an such relationship).  

With regard to the July and August 1988 letters, the Board 
notes that in the July 1988 letter, Dr. Cabrera did not 
relate the veteran's disorders to his service.  Rather, he 
reported what the veteran had reported to him.  This neither 
weighs in favor or against the claim.  The August 1988 letter 
did relate the veteran's conditions to his service.  However, 
like Dr. Ragual's opinion, this appears to have been based 
upon a history provided by the veteran or the appellant, and 
is therefore of little probative value.  See Swann, supra; 
Reonal, supra.  

The Board has considered the appellant's and her sons' 
contentions.  The appellant and her sons, however, as 
laypersons, are not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the 
appellant and her sons are competent to give evidence about 
what the veteran experienced.  See e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In sum, the evidence shows that the veteran developed heart 
disease, an inguinal hernia, and a CVA which led to his 
death, many years after service.  These fatal conditions were 
not service-connected, nor does any competent medical 
evidence of record demonstrate that they were caused by any 
incident of service.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2001, 
and September 2003; a rating decision in July 2002; and a 
statement of the case in October 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, 


the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


